Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter as set forth is novel over the prior art.  The creation of hexaferrite materials typically results in the creation of hexagonally shaped microplatelets (See 20040054029).  An aspect ratio is cited in the prior art, but this aspect ratio is in terms of a/c, wherein the aspect ratio of a fiber is defined as c/a (c and a being the grain dimensions in terms of the crystalline parameters of the system) . The claim term microfiber is interpreted based on its plain meaning, a shape that has two short dimensions and one longer dimension much greater than the short dimensions.  Platelets do not meet the plain meaning of the claim term fiber.  The closest prior art is to the previously cited publication to Jing, who teaches the creation of M-type hexaferrite fibers and their incorporation into a PVDF film.  As the material of Jing is of a different composition and is made by a different process, casting, the fibers of the material are randomly distributed and it cannot be reasonably said that the material would inherently possess the properties as set forth in the claims as the structure and composition of the material is different than the material claimed and disclosed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Matthew E. Hoban/Primary Examiner, Art Unit 1734